Citation Nr: 1448496	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1999 to February 2004 and June 2006 to July 2007.  He received the Combat Infantryman's Badge, among other decorations, for this service.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded the Veteran's claim for additional development in February 2014.  The AOJ complied with all requested development, and the case has now been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268.  

The above-referenced rating decision granted the Veteran service connection for PTSD, which was rated as 30 percent disabling.  During the pendency of the appeal, the AOJ granted the Veteran an increased initial rating of 50 percent for PTSD in a June 2014 decision review officer decision.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. (1993).  As such, the Veteran's claim for a higher initial disability rating remains on appeal.  

In a June 26, 2012 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Member of the Board in connection with his claim.  On November 26, 2013, the Veteran contacted the RO to report that he no longer desired a hearing before the Board, and he did not appear at the scheduled hearing on December 4, 2013.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).



FINDINGS OF FACT

1. The Veteran's PTSD has been primarily manifested through symptoms that include: irritability, anger towards others, insomnia, panic attacks that occur less often than once per week, impairment of concentration, and difficulty in establishing and maintaining effective relationships. 

2. While the Veteran has reported of increased irritability and anger control problems, the Veteran has not demonstrated recurrent periods of irritability that is unprovoked and results in violence.  

3. The Veteran's symptoms have not produced occupational and social impairment with deficiencies in most areas.  The Veteran maintains relationships with his wife, his son, his father, and his co-workers, and has maintained his most recent occupation as a laborer for the past three years.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for posttraumatic stress disorder have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an increased disability rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).   The RO provided the Veteran with a VCAA notice letter in April 2011 prior to the grant of service connection for PTSD.  In that letter, the RO addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.  It is pertinent to note that the Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice, and has demonstrated that he is aware of how to substantiate his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case in regard to his claims.  The Veteran's claim contains records of post-service treatment, VA examinations, and statements from the Veteran and his representative.  The Board notes that the unavailability of the veteran's in-service treatment records (STR) are not prejudicial to the Veteran in this case as the issue on appeal concerns the condition of his impairment since his application for VA benefits in March 2011, approximately five years after his separation from service.  See generally Francisco v. Brown, 7 Vet. App. 55 (1994).

Finally, the Board is satisfied that it has the most current assessment of the disability picture for PTSD.  The Veteran underwent VA examinations in August 2011 and in April 2014, and there is no need to obtain any further VA examinations addressing the severity of the Veteran's condition.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, there is no indication of any additional relevant evidence that has not been obtained, and there is no duty to provide another examination or a medical opinion in relation to his claim for a higher initial rating.  See 38 C.F.R. §§ 3.326, 3.327 (2014).

Entitlement to an Initial Rating in Excess of 50 Percent for PTSD

The Veteran asserts that his PTSD warrants a rating higher than 50 percent for the period on appeal.  Unfortunately, the Board finds that the preponderance of the evidence is against the claim and the appeal must be denied.

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence of record suggests that the Veteran's symptoms have been consistent throughout the entire appeal period. 

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

As the Veteran has not challenged the March 9, 2011, effective date of service connection, the relevant question in this matter is the state of his disability for the period beginning on March 9, 2011.  See 38 C.F.R. § 3.400.

The evidence of record indicates that the Veteran sought psychiatric treatment from the Beaumont outpatient clinic from the Houston VAMC from March 2010 through February 2011.   

On March 9, 2010, the Veteran presented for an outpatient psychiatric consult at the Houston VAMC with complaints that he needed help.  The Veteran reported that he was dealing with a lot of guilt after having seen combat and several friends die.  He stated that he had previously lost jobs and at least one girlfriend due to anger problems related to his PTSD.  The Veteran endorsed symptoms of depressed mood, decreased interest in activities, insomnia, feelings of guilt, problems concentrating, self-isolation, and recurrent dreams and recurrent intrusive recollections of traumatic events.  

The physician noted that the Veteran also demonstrated symptoms of hypervigilance and exaggerated startle response.  It was reported that he made good eye contact, was well groomed, and was oriented to time, place, and person.  The Veteran was in a stable mood and did not endorse suicidal or homicidal ideation.  He did not report any hallucinations and his memory was noted to be intact.  His global assessment of functioning (GAF) score was 50.  

On April 14, 2010, the Veteran returned for a follow-up examination at the Houston VAMC.  The Veteran was noted to be a recent referral from primary care that had been diagnosed with PTSD and started on medication.  He indicated that he was suffering from overwhelming anxiety and avoidance behaviors that he was trying to overcome.  The Veteran reported that he had returned to live with his parents and only recently was able to tell them what he was experiencing.  He was working in overnight security at a chemical plant but he reported that anger and stress were becoming problems at work, despite working mostly alone and being isolated while driving on patrol.  

The Veteran indicated that he was unable to talk about his trauma at that time and that he does everything possible to not talk about it.  He has anxiety, anger control problems, avoids crowds, insomnia, and nightmares.  He reported that though he had recently been given a packet of information regarding PTSD he has not been able to read much of it.  He also indicated that he had not been taking his medication as he should due to side effects, such as dizziness and stomach problems.  The Veteran did report that he has been able to perform relaxing activities such as listening to music or playing video games.  

In July 2010, the Veteran presented for mental health treatment at the Beaumont outpatient clinic.  The physician discussed the Veteran's need to take his medications as prescribed.  The possibility of a dog sleeping with the Veteran to help his nightmares was discussed.  The Veteran reported that he was still having problems with depressed mood, decreased interest in activities, insomnia, feelings of guilt, difficulty concentrating, and self-isolation.  

In November 2010, the Veteran discussed his PTSD with a physician at the Beaumont outpatient clinic.  The Veteran indicated that he was doing much better since he started his medication.  He still endorsed decreased interest in some activities and self-isolation, but reported reduced instances of depressed moods and insomnia.  He was articulate and spontaneous.  His affect was stable and appropriate with full range.  However, his GAF score was still noted to be 50. The Veteran was scheduled to return in 3 months or as necessary.  

The Veteran returned for treatment at the Houston outpatient clinic in February 2011.  The patient continued to report that he was doing much better since starting his medications, but that he was having problems sleeping and at work.  It was suggested that the Veteran's Zoloft be increased and that he try taking Seroquel in addition.  The Veteran reported that he was having problems with concentration, feelings of guilt, and self-isolation, but he continued to deny having depressed moods or insomnia.  

In August 2011, the Veteran was seen for a VA psychiatric evaluation in relation to his claim for service connection for PTSD.  The Veteran was reported to have served during the Afghanistan War and Iraq War, and he reported that he participated in combat activity.  He reported that his symptoms began in 2004 as a result of his first deployment to Iraq.  He stated that his current symptoms include: irritability, anger, trouble sleeping, and reoccurring dreams about Iraq.  The symptoms were described as episodic and would fluctuate in severity.  The Veteran reported that he often feels scared to go to sleep.  He reported that his medications help him to stay asleep but he will wake up after three to four hours.  

The Veteran indicated that he had a history of getting into "pushing matches" with his co-workers and throwing things when he was frustrated.  He reported that following service he worked for three years at the county jail, but he had a poor relationship with his supervisors and the inmates.  Due to these problems, he resigned this position and began working in security.  He indicated that he worked at multiple other employers for periods between two to ten months, with typically better relationships with his co-workers and supervisors.  He did report, however, that he had problems with his supervisor at a construction site he was fired after 5 months for threatening his supervisor.      

The Veteran also reported depressive symptoms, such as lack of motivation and weight gain (60 pounds) in the last four years.  He indicated that these problems have affected his relationship with his family, particularly his son.  He reported that prior to his current condition he used to like to be social, but he no longer likes to stay places for a long time or go to public areas with his son.  However, he did indicate that his overall relationship with his son was "great" and that his relationship with his father and brothers had improved since he joined and separated from the service.    

The Veteran reported that he has been treating with medication, which he described as "helpful".  Despite receiving medication, he has not undergone psychotherapy within the past year.  He also reported that he had not been hospitalized for psychiatric reasons or made any ER visits due to his mental condition.  

The examiner indicated that the Veteran was a reliable historian and that he was oriented to person, place, and time.  His hygiene and behavior were reported to be appropriate.  His affect and mood demonstrated anxiety.  His speech and concentration were noted to be within normal limits.  Panic attacks were noted to be present, but on a less than weekly basis.  No delusions, hallucinations, or suicidal ideation was noted.  The Veteran was diagnosed with PTSD and Depressive disorder with a GAF score of 55.  The examiner indicated that the symptoms from these conditions overlapped, at least to some extent.  

The examiner reported that the Veteran lost several jobs due to his difficulty controlling his anger and has had social/romantic problems due to his anger outbursts.  The examiner opined that the best description of the Veteran's condition was that his psychiatric conditions had caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although the individual is functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner also noted that the Veteran was having difficulty establishing and maintaining effective work/school and social relationships because of his condition.  

In April 2014, the Veteran was examined again by a VA psychologist regarding his condition.  The examiner noted that the Veteran was diagnosed with PTSD and a traumatic brain injury (TBI) due to his active service.  The examiner noted that while the Veteran had a TBI that it was possible to differentiate between the Veteran's symptoms attributable to PTSD and his symptoms attributable to TBI.  The examiner reported that all of the symptoms referenced in her report were due to PTSD, as a cognitive disorder has not been diagnosed or shown by the records available, including reviewing the Veteran's claims file.   

The examiner opined that the Veteran has occupational and social impairment with reduced reliability and productivity, and that all of the Veteran's social and occupational impairment were attributable to his PTSD.  The examiner reported that the Veteran continues to suffer from interpersonal problems.  The Veteran was noted to talk with co-workers who have served in the military, but he was otherwise isolated socially.  The Veteran was reported to be married, but his wife was in the Navy and was stationed in Mississippi, while the Veteran lived in Texas.  When the Veteran sees his wife, the relationship was reported as difficult due to his PTSD.  When the Veteran is not at work, he reported that he spends the majority of his time at alone at home, but he did indicate that he has a good relationship with his son and feels better when he can see him during the summer months.  

The Veteran was working labor at a plant and had been there for approximately 3 years.  He indicated that he liked it because it has been his only social outlet, but he continues to have difficulty with his anger.  To control these outbursts, he often has to "walk out" to calm down because "[he] just gets so mad at such stupid things."  

The Veteran reported that he was still having symptoms of hyper arousal, avoidance, and recurring dreams and intrusive recollections.  He reported that he was not currently undergoing any mental health treatment, but denied any suicidal or homicidal intent or issues with violence.  The Veteran also endorsed symptoms irritable behavior with angry outbursts, feelings of detachment from others, sleep disturbance, and persistent inability to experience positive emotions.  The examiner indicated that the Veteran demonstrated difficulty establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances, including work or in a work-like setting.  

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard, at 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)(2014). 

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

After reviewing all of the evidence of record, the Board finds that an evaluation in excess of 50 percent is not warranted at any time during the course of the appeal.  
The record indicates that the Veteran does not have symptoms that have been so frequent and disabling as to result in occupational and social impairment with deficiencies in most areas.  During this period, the Veteran has never been described as having symptoms such as obsessional rituals, irrational speech, spatial disorientation, or neglect of personal appearance or hygiene.  

The record reflects the Veteran has retained some social relationships.  The Veteran got married (albeit in a relationship that the Veteran contends can be unstable) during the pendency of this appeal and he maintains that he enjoys spending time with his son.  While the Veteran has indicated that he does not like spending time with his son in a public setting, he reports that he feels better during the summer months when he is able to spend more time with him.  Further, the Veteran has reported that he has enjoyed the social outlet that is provided to him through his work.  This indicates that the Veteran is capable of establishing and maintaining social relationships, even if it can be difficult at times for the Veteran.  While the record indicates that the Veteran's relationships can be strained and some fail, and while the Veteran may prefer to spend significant periods by himself, the symptoms do not rise to the level to cause deficiencies in most areas.    

Further, the record demonstrates that the Veteran is capable of establishing and maintaining occupational relationships.  While the Veteran has had multiple periods of employment since he exited active service, his current employment has lasted for the past three years and the Veteran has indicated that he has developed some personal relationships with his co-workers.  While his condition may cause him periodic difficulties in interacting with his co-workers, the evidence does not indicate that the Veteran condition would lead to the deficiencies in most areas that are described by the 70 percent rating criteria.   

While the record demonstrates the Veteran had difficulty with anger and irritability, it does not reflect that the anger resulted in impaired impulse control, such as unprovoked irritability with periods of violence.  Rather, during the April 2014 VA examination the Veteran explained that he controls his anger by walking away.  While his anger clearly complicates his social and occupational functioning, the Veteran has demonstrated he is aware of this problem and is taking steps to control it reflecting good judgment.   

The Veteran's GAF scores also fail to support a higher evaluation.  While the Board notes that the Veteran was assigned GAF scores of 50 during his period of treatment through the Beaumont outpatient clinic at the Houston VAMC, the Veteran's treatment at the VAMC occurred from March 2010 through February 2011, prior to the receipt of the Veteran's application for VA benefits.  Further, a GAF score of 50 appears to be more congruent with the Veteran's condition when he initially sought treatment at the VAMC.  Throughout his treatment the Veteran repeatedly indicated that his psychiatric treatments (particularly his psychiatric medications) were causing him to feel better and have fewer, less severe symptoms.  During the Veteran's August 2011 evaluation the Veteran was assigned a GAF score of 55, which matches the symptoms commonly described by the Veteran throughout the period on appeal.  

The Veteran has never been assigned a score in the 40s which is indicative of some serious symptoms.  Nor has he been assessed with scores in the 30s, which would be indicative of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.

Additionally, the Board recognizes that the Veteran also suffers from a service connected traumatic brain injury with symptoms that according to a May 2013 VA examination includes occasional inappropriate social interaction, sleeping problems, easy agitation, and isolation.  However, the April 2014 examiner indicated that all of these symptoms could be attributed to the Veteran's PTSD and still opined that the Veteran's condition was not so severe as to cause occupational and social impairment, with deficiencies in most areas.  Again, the Veteran has indicated that spending time with others such as his son and his co-workers offers him an outlet that can provide comfort and enjoyment.  He also had not demonstrated other symptoms associated with the 70 percent level such as suicidal ideation, spatial disorientation; neglect of personal appearance and hygiene, and obsessional rituals which interfere with routine activities.  

The Veteran has also not demonstrated symptoms that would reflect the 100 percent rating level, which would indicate total occupational and social impairment.  He has not exhibited gross impairment in thought processes or communication, persistent delusions or hallucinations, or memory loss for names of close relatives, occupation, or own name.  

The Board also notes that many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which his 50 disability rating has been assigned.  See 38 C.F.R. § 4.130. Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the occupational and social impairment contemplated in the Rating Formula.

The Board has considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and no referral is required.  See Thun v. Shinseki, 573 F.3d 1366  (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  As outlined above, the Veteran has reported nightmares, social isolation, suicidal ideation, difficulty with concentration, and difficulty controlling his anger.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD and depression which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code adequately contemplates the Veteran's symptoms.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are, therefore, adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board finds that the rating currently assigned to the Veteran for PTSD is appropriate throughout the appeal period and that the evidence of record preponderates against a finding in excess of a 50 percent rating.  As such, the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to an evaluation for major depressive disorder and generalized anxiety disorder in excess of 50 percent is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


